BROWN, J. —
Defendant was tried and convicted in the criminal court of Jackson county of the crime of receiving stolen goods, and appeals. The specific charge is that he received three cases of cigars of the value of $74, the property of the Kansas City Transfer Company, knowing said cigars to have been stolen.
There is no evidence that the cigars were in fact stolen. The testimony for the State strongly tends to prove that the Kansas City Transfer Company intentionally committed them to the possession of Sol. Guthrie, one of its teamsters, with instructions to deliver them to the Frisco Railroad Company for shipment, and that said Guthrie, while said goods were so in his possession, feloniously embezzled and sold them to defendant for $30.
Receiving Goods". I. The crime of knowingly receiving embe'zzled goods is very similar to the offense of receiving stolen goods, but under the statutes and decisions of this State the charge of receiving stolen goods is not sustained by proof that the goods received by a defendant were only embezzled. [State v. Fink, 186 Mo. 50; State v. Casey, 207 Mo. 1; State v. Coster, 170 Mo. App. 539.] This issue seems to be so well settled by the foregoing decisions that any extended discussion of the same by ns is unnecessary.
. Other assignments of error are duly preserved 'and assigned! by defendant for reversal, but as the evidence clearly indicates that he cannot be convicted of the present charge, and as there is no. reason to suppose that the same alleged errors will occur if the State elects to prosecute him for receiving embezzled goods, or for some other crime, we will simply reverse the judgment and remand the cause. It is so ordered.
Walker, P. J., concurs; Paris, J., not sitting.